Citation Nr: 1225313	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  08-28 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a rating in excess of 40 percent for chronic bicep tendonitis, right shoulder, post operative.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel

INTRODUCTION

The Veteran had active duty service from January 1968 to January 1970 and from November 1978 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado which, in pertinent part, denied the Veteran's claim for an increased rating for a right shoulder disability.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at an August 2010 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

The Board remanded the instant claim as well as a claim for service connection for a left shoulder disability in July 2011.  A December 2011 rating decision assigned a 40 percent rating for the instant right shoulder disability.  In addition, this rating decision granted the claim for service connection for his left shoulder disability and assigned an initial rating; a notice of disagreement objecting to this determination has not been received and this claim is no longer before the Board for its consideration.


FINDINGS OF FACT

1.  The Veteran is right hand dominant.

2.  The Veteran's chronic bicep tendonitis of the right shoulder is manifested by intermediate ankylosis (limited to between 60 degrees and 25 degrees) of the scapulohumeral articulation with subjective reports of pain; without unfavorable ankylosis of the scapulohumeral articulation that is limited to 25 degrees from the side, flail shoulder, false flail joint and fibrous union of the humerus.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for chronic bicep tendonitis, right shoulder, post operative have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.10, 4.21, 4.27, 4.40, 4.45, 4.71, 4.71a, 5024, 5200-5203 (2011).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Veteran was provided with VCAA notice in a February 2007 letter.  This letter informed him of the evidence required to substantiate his claim for an increased rating for his right shoulder condition.  This letter informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  This notice provided proper preadjudication notice under Pelegrini.

The February 2007 letter notified the Veteran that medical or lay evidence could be submitted to substantiate his claim for an increased rating for his right shoulder condition and provided specific examples.  It notified the Veteran that he may submit statements from his employers and statements from other individuals who could describe from their knowledge and personal observations the manner in which his disability symptoms have affected him.  

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has met the duty to assist the Veteran in the development of his claim.  The record contains the Veteran's service treatment records, VA treatment records, various private treatment records and various VA examinations.

The Veteran has been afforded several VA orthopedic examinations and sufficient medical opinions have been obtained.  These examinations, along with the Veteran's testimony and statements and treatment records, are sufficient for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although the Veteran has indicated that he disagrees with the rating assigned for his right shoulder disability, he has not indicated that his symptoms have worsened since his last VA examination.  

In July 2011, the Board remanded this case so that the Veteran could submit a completed release to allow VA to obtain specific private treatment records.  A VA examination was then to be conducted to determine the current severity of his shoulder disability.  The private treatment records are located in the claims file and the VA orthopedic examination was conducted in October 2011.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

During the August 2010 hearing, the issue on appeal was identified.  The Veteran was asked to describe his current right shoulder symptoms and whether he was taking medication for his pain.  The undersigned inquired as to when the Veteran experienced pain during his shoulder range of motion.  The Board therefore concludes that it has fulfilled its duty under Bryant.

As neither the Veteran nor his representative have indicated that there is any outstanding pertinent evidence to be obtained, the Board may proceed with the consideration of the Veteran's claim.

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The Veteran's right shoulder disability is currently rated by analogy under the diagnostic codes for tenosynovitis and ankylosis of the scapulohumeral ankylosis. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Favorable ankylosis of the scapulohumeral articulation of the major extremity, with abduction to 60 degrees, and able to reach mouth and head in the major extremity warrants a 30 percent rating.  Intermediate ankylosis between favorable and unfavorable in the minor extremity warrants a 40 percent rating.  Unfavorable ankylosis with abduction limited to 25 degrees from the side warrants a 50 percent rating.  38 C.F.R. § 4.71a, 5200.

Normal range of motion in the shoulder is from 0 to 180 degrees of forward elevation (flexion) and 0 to 180 degrees of shoulder abduction.  See 38 C.F.R.         § 4.71a, Plate I. 

For tenosynovitis, a disability is rated on limitation of motion of the affected parts, as degenerative arthritis, except for gout.  38 C.F.R. § 4.71a, 5024.

Fibrous union of the humerus of the major extremity warrants a 50 percent rating and nonunion (false flail joint) warrants a 60 percent rating.  A loss of head (flail shoulder) warrants an 80 percent rating.  38 C.F.R. § 4.71a, 5202.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Right Shoulder Disability

A June 2006 VA treatment note reveals the Veteran's reported of upper arm numbness.  Right shoulder flexion was to 150 degrees and abduction was to 100 degrees.

A July 2006 VA treatment note shows that there was 75 degrees of abduction and flexion in the Veteran's right shoulder.

An August 2006 VA X-ray reveals a loss of subacromial space consistent with a complete supraspinatus tear.

A December 2006 private treatment note shows that there was decreased range of motion in the right arm secondary to discomfort; the specific range of motion was not provided.

A March 2007 VA orthopedic examination reflects the Veteran's reported of shoulder pain with overhead movements, weakness and stiffness.  He had a significant loss of range of motion that was described as a "frozen shoulder."  Swelling, head, redness or dislocations were denied.   During flare-ups, he had a near complete loss of range of motion.  Physical examination revealed muscular atrophy of the shoulder in the girdle muscles or upper arm.  Forward flexion was to 112 degrees, abduction was to 77 degrees, external rotation was to 45 degrees and internal rotation was to 35 degrees.  Following repetitive movements with a five pound weight, forward flexion was reduced to 78 degrees and abduction was reduced to 75 degrees.  Pain and stiffness further limited range of motion.  Pain levels were "8/10" in all directions except for abduction which was closer to "10/10."  Following this examination and a review of the Veteran's claims file, an assessment of chronic shoulder pain was made.

A July 2008 VA treatment note shows the Veteran's reported of right shoulder pain.  Physical examination was negative for visible abnormalities of the scapula, clavicle or humerus.  Abduction was to 90 degrees and flexion was raised to 90 degrees.  There was pain on any attempt to raise his shoulder above 90 degrees.

 A September 2009 VA treatment note indicates that the Veteran was not able to lift his shoulder past 90 degrees.

During an August 2010 hearing, the Veteran testified that he was not supposed to lift anything over five pounds with his right hand.  He is right-handed.  He had pain all the way through his range of motion and that the slightest lift of his arm was painful.

An October 2011 VA Disability Benefits Questionnaire (DBQ) notes the Veteran's reports of constant, severe right shoulder pain that he rated as "8/10."  This pain worsened with overhead activities, reaching, lifting, pushing and pulling; he reported that he rarely reached overhead.  He was right-handed but was unable to hold onto a steering wheel with that hand and had begun switching tasks such as opening doors and lifting objects to the left side.  Physical examination revealed localized tenderness or pain on palpation of the joints/soft tissue/biceps tendon.  Right shoulder flexion was to 55 degrees with pain beginning at 10 degrees and abduction was to 50 degrees with pain beginning at 10 degrees.  Flexion was to 55 degrees and abduction was to 40 degrees after repetitive motion testing.  This functional loss on repetitive testing was due to weakened movement, excess fatigability and pain.  There was ankylosis of the glenohumeral articulation as abduction was limited to between 60 degrees and 25 degrees.  The examiner opined that the Veteran's right shoulder abduction weakness was most likely due to both pain as well as true weakness as he had a chronic, complete tear of the supraspinatus tendon.  A review of the Veteran's claims file was noted by the examiner.

The Veteran's right shoulder disability is manifested as ankylosis of the glenohumeral articulation with abduction that is limited to between 60 degrees and 25 degrees with subjective complaints of pain.  As the Veteran's right shoulder is ankylosed, the Deluca factors are not for consideration.  See Johnston, supra at 84-5.   Further, physical examinations have not shown this ankylosis to be limited to 25 degrees from the side.  The Veteran has not alleged, and the clinical evidence does not demonstrate, a flail shoulder, a false flail joint or fibrous union of the humerus.  A rating in excess of 40 percent for the Veteran's right shoulder disability is not warranted.  38 C.F.R. § 4.71a, 5200-5202.

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The Veteran's right shoulder disability is manifested as intermediate ankylosis of the scapulohumeral articulation with subjective reports of pain.  These factors are contemplated by the rating criteria.  There have been no reported factors outside the rating schedule.  During the October 2011 examination, the Veteran reported that he missed 10 to 12 days of work in the past year due to his bilateral shoulder symptoms.  He reported a loss of 10 days of work in the past year due to his shoulder in a March 2007 examination.  Such absences are contemplated by the rating criteria and do not reflect marked interference with his employment.  Hence, referral for consideration of an extraschedular rating is not warranted.

Moreover, as evidence by the record, the Veteran is currently employed as a psychologist and has maintained full-time employment during the course of this appeal; as such, consideration of a total disability rating based on individual unemployability due to service connected disabilities (TDIU), under 38 C.F.R. § 4.16(a)-(b), is not warranted.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability). 


ORDER

Entitlement to a rating in excess of 40 percent for chronic bicep tendonitis, right shoulder, post-operative, is denied.



____________________________________________
E. I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


